 



Exhibit 10.01
Form of
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement, dated as of
                                        , 200___, is made by and between
SYMANTEC CORPORATION, a Delaware corporation (the “Company”), and
                                        , a director, officer or key employee of
the Company or one of the Company’s Subsidiaries (the “Indemnitee”).
RECITALS
          A. The Company is aware that competent and experienced persons are
increasingly reluctant to serve as representatives of corporations unless they
are protected by comprehensive liability insurance and/or indemnification, due
to increased exposure to litigation costs and risks resulting from their service
to such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such representatives;
          B. The statutes and judicial decisions regarding the duties of
directors and officers are often difficult to apply, ambiguous, or conflicting,
and therefore fail to provide such directors and officers with adequate,
reliable knowledge of legal risks to which they are exposed or information
regarding the proper course of action to take;
          C. Plaintiffs often seek damages in such large amounts and the costs
of litigation may be so substantial (whether or not the case is meritorious),
that the defense and/or settlement of such litigation is often beyond the
personal resources of representatives;
          D. The Company believes that it is unfair for its representatives and
the representatives of its Subsidiaries (as defined below) to assume the risk of
large judgments and Expenses (as defined below) that may be incurred in cases in
which the representative received no personal profit and in cases where the
director or officer was not culpable;
          E. The Company recognizes that the issues in controversy in litigation
against a representative of a corporation such as the Company or a Subsidiary of
the Company are often related to the knowledge, motives and intent of such
representatives, that he or she is usually the only witness with knowledge of
the essential facts and exculpating circumstances regarding such matters and
that the long period of time which usually elapses before the trial or other
disposition of such litigation often extends beyond the time that the
representative can reasonably recall such matters; and may extend beyond the
normal time for retirement for such director or officer with the result that he
or she, after retirement or in the event of his or her death, his or her spouse,
heirs, executors or administrators, may be faced with limited ability and undue
hardship in maintaining an adequate defense, which may discourage such a
representatives from serving in that position;
          F. Based upon their experience as business managers, the Board of
Directors of the Company (the “Board”) has concluded that, to retain and attract
talented and experienced individuals to serve as representatives of the Company
and its Subsidiaries and to encourage such individuals to take the business
risks necessary for the success of the

 



--------------------------------------------------------------------------------



 



Company and its Subsidiaries, it is necessary for the Company to contractually
indemnify its representatives and the representatives of its Subsidiaries, and
to assume for itself maximum liability for Expenses and damages in connection
with claims against such representatives in connection with their service to the
Company and its Subsidiaries, and has further concluded that the failure to
provide such contractual indemnification could result in great harm to the
Company and its Subsidiaries and the Company’s stockholders;
          G. Section 145 of the General Corporation Law of Delaware, under which
the Company is organized (“Section 145”), empowers the Company to indemnify by
agreement its officers, directors, employees and agents, and persons who serve,
at the request of the Company, as directors, officers, employees or agents of
other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive;
          H. The Company desires and has requested the Indemnitee to serve or
continue to serve as a representatives of the Company and/or the Subsidiaries of
the Company free from undue concern for claims for damages arising out of or
related to such services to the Company and/or the Subsidiaries of the Company;
and
          I. The Indemnitee is willing to serve, or to continue to serve, the
Company and/or the Subsidiaries of the Company, provided that he or she is
furnished the indemnity provided for herein.
AGREEMENT
          NOW, THEREFORE, the parties hereto, intending to be legally bound,
hereby agree as follows:
     1. Definitions.
               (a) Affiliate. For purposes of this Agreement, “Affiliate” of the
Company means any corporation, partnership, joint venture, trust or other
enterprise in respect of which the Indemnitee is or was or will be serving as a
director, officer, advisory director, trustee, manager, member, partner,
employee, agent, attorney, consultant, member of the entity’s governing body
(whether constituted as a board of directors, board of managers, general partner
or otherwise), fiduciary, or in any other similar capacity at the direct or
indirect request of the Company, and including, but not limited to, any employee
benefit plan of the Company or a Subsidiary or Affiliate of the Company.
               (b) Agent. For the purposes of this Agreement, “Agent” of the
Company means any person who is or was a director, officer, employee, attorney
or other agent of the Company or a Subsidiary of the Company; or is or was
serving at the request of, for the convenience of, or to represent the interest
of the Company or a Subsidiary of the Company as a director, officer, employee
or agent of another foreign or domestic corporation, partnership, joint venture,
trust or other enterprise; or was a director, officer, employee or agent of a
foreign or domestic corporation which was a predecessor corporation of the
Company or a Subsidiary of the Company, or was a director, officer, employee or
agent of another enterprise at the request of, for the convenience of, or to
represent the interests of such predecessor corporation.

2



--------------------------------------------------------------------------------



 



               (c) Expenses. For purposes of this Agreement, “Expenses” means
all direct and indirect costs of any type or nature whatsoever (including,
without limitation, all attorneys’ fees and related disbursements, and other
out-of-pocket costs) actually and reasonably incurred by the Indemnitee in
connection with either the investigation, defense or appeal of, or being a
witness in, a Proceeding (as defined below) or establishing or enforcing a right
to indemnification under this Agreement, Section 145 or otherwise; provided,
however, that Expenses shall not include any judgments, fines, ERISA excise
taxes or penalties or amounts paid in settlement of a Proceeding.
               (d) Other Liabilities. For purposes of this Agreement, “Other
Liabilities” means any and all liabilities of any type whatsoever (including,
but not limited to, judgments, fines, ERISA (or other benefit plan related)
excise taxes or penalties, and amounts paid in settlement and all interest,
taxes, assessments and other charges paid or payable in connection with or in
respect of any Expenses or any such judgments, fines, ERISA (or other benefit
plan related) excise taxes or penalties, or amounts paid in settlement).
               (e) Proceeding. For the purposes of this Agreement, “Proceeding”
means any threatened, pending, or completed action, suit or other proceeding,
whether civil, criminal, administrative, investigative or any other type
whatsoever, including any arbitration or other alternative dispute resolution
and including any appeal of any of the foregoing.
               (f) Subsidiary. For purposes of this Agreement, “Subsidiary”
means any corporation of which more than 50% of the outstanding voting
securities is owned directly or indirectly by the Company, by the Company and
one or more other subsidiaries, or by one or more other subsidiaries.
     2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to
serve as an Agent of the Company, at the will of the Company (or under separate
agreement, if such agreement exists), in the capacity the Indemnitee currently
serves as an Agent of the Company, so long as he or she is duly appointed or
elected, and is and remains qualified to serve in such capacity, in accordance
with the applicable provisions of the Bylaws of the Company or any Subsidiary of
the Company and until the resignation, removal, termination, permanent
disability or death of the Indemnitee; provided, however, that nothing contained
in this Agreement is intended to create any right to continued employment or
other form of service by the Indemnitee.
     3. Mandatory Indemnification. The Company shall indemnify the Indemnitee to
the fullest extent not prohibited by the provisions of the Company’s Bylaws and
the Delaware General Corporation Law (“GCL”), as the same may be amended from
time to time (but only to the extent that such amendment permits the Company to
provide broader indemnification rights than the Bylaws or the GCL permitted
prior to the adoption of such amendment) as follows, subject to the limitations
set forth in Section 10 below:
               (a) Third Party Actions. If the Indemnitee is a person who was or
is a party to, or witness in, or is threatened to be made a party to, or witness
in, any Proceeding (other than an action by or in the right of the Company,
which actions are addressed in Section 3(b) below) by reason of the fact that he
or she is or was an Agent of the Company, or by reason of anything done or not
done by the Indemnitee in any such capacity, against any and all Expenses and
Other Liabilities actually and reasonably incurred by the Indemnitee in
connection with the

3



--------------------------------------------------------------------------------



 



investigation, defense, settlement or appeal of such Proceeding if he or she
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or Proceeding, had no reasonable cause to believe his or her conduct was
unlawful; and
               (b) Derivative Actions. If the Indemnitee is a person who was or
is a party or is threatened to be made a party to any Proceeding by or in the
right of the Company to procure a judgment in its favor by reason of the fact
that he or she is or was an Agent of the Company, or by reason of anything done
or not done by the Indemnitee in any such capacity, against any amounts paid in
settlement of any such Proceeding, to the maximum extent permitted by law, and
all Expenses actually and reasonably incurred by the Indemnitee in connection
with the investigation, defense, settlement, or appeal of such Proceeding if the
Indemnitee acted in good faith and in a manner he or she reasonably believed to
be in or not opposed to the best interests of the Company; except that no
indemnification under this subsection shall be made in respect of any claim,
issue or matter as to which such person shall have been finally adjudged to be
liable to the Company, unless and only to the extent that the Court of Chancery
of the State of Delaware (“Court of Chancery”) or the court in which such
Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, such
person is fairly and reasonably entitled to indemnity for such amounts which the
Court of Chancery or such other court shall deem proper.
     4. Determination of “Good Faith”. For purposes of any determination of
“good faith” hereunder, the Indemnitee shall be deemed to have acted in good
faith if in taking such action the Indemnitee relied on the records or books of
account of the Company or a Subsidiary or Affiliate of the Company, including
financial statements, or on information, opinions, reports or statements
provided to the Indemnitee by the officers or other employees of the Company or
a Subsidiary or Affiliate of the Company in the course of their duties, or on
the advice of legal counsel for the Company or a Subsidiary or Affiliate of the
Company, or on information or records given or reports made to the Company or a
Subsidiary or Affiliate of the Company by an independent certified public
accountant or by an appraiser or other expert selected by the Company or a
Subsidiary or Affiliate of the Company, or by any other person (including legal
counsel, accountants and financial advisors) as to matters the Indemnitee
reasonably believes are within such other person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company. In connection with any determination as to whether the Indemnitee is
entitled to be indemnified hereunder, the Reviewing Party (as defined below) or
court shall presume that the Indemnitee has satisfied the applicable standard of
conduct and shall be entitled to indemnification, and the burden of proof shall
be on the Company to establish that the Indemnitee is not so entitled. The
provisions of this Section 4 shall not be deemed to be exclusive or to limit in
any way the other circumstances in which the Indemnitee may be deemed to have
met the applicable standard of conduct set forth in this Agreement. In addition,
the knowledge and/or actions, or failures to act, of any other person serving
the Company or a Subsidiary or Affiliate of the Company as an indemnifiable
person shall not be imputed to the Indemnitee for purposes of determining the
right to indemnification hereunder.
     5. Exception for Amounts Covered by Insurance and Other Sources.
Notwithstanding the foregoing, the Company shall not be obligated to indemnify
the Indemnitee for Expenses or Other Liabilities of any type whatsoever
(including, but not limited to judgments,

4



--------------------------------------------------------------------------------



 



fines, ERISA excise taxes or penalties and amounts paid in settlement) to the
extent such have been paid directly to the Indemnitee by any directors and
officers insurance (“D&O Insurance”) maintained by the Company or other
indemnity arrangements with third parties.
     6. Partial Indemnification and Contribution.
               (a) Partial Indemnification. If the Indemnitee is entitled under
any provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses or Other Liabilities, but not entitled, however, to
indemnification for all of the total amount thereof, the Company shall
nevertheless indemnify the Indemnitee for such total amount except as to the
portion thereof to which the Indemnitee is not entitled.
               (b) Contribution. If the Indemnitee is not entitled to the
indemnification provided in Section 3 above for any reason other than the
statutory limitations set forth in the GCL, then in respect of any threatened,
pending or completed Proceeding in which the Company is jointly liable with the
Indemnitee (or would be if joined in such Proceeding), the Company shall
contribute to the amount of Expenses (including attorneys’ fees), judgments,
fines and amounts paid in settlement actually and reasonably incurred and paid
or payable by the Indemnitee in such proportion as is appropriate to reflect
(i) the relative benefits received by the Company on the one hand and the
Indemnitee on the other hand from the transaction from which such Proceeding
arose and (ii) the relative fault of the Company on the one hand and of the
Indemnitee on the other hand in connection with the events which resulted in
such Expenses, judgments, fines or settlement amounts, as well as any other
relevant equitable considerations. The relative fault on the Company on the one
hand and of the Indemnitee on the other hand shall be determined by reference
to, among other things, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent the circumstances resulting in
such Expenses, judgments, fines or settlement amounts. The Company agrees that
it would not be just and equitable if contribution pursuant to this Section 6
were determined by pro rata allocation or any other method of allocation which
does not take into account the foregoing equitable considerations.
     7. Mandatory Advancement of Expenses.
               (a) Advancement. Subject to Section 10 below, the Company shall
advance prior to the final disposition of the Proceeding, all Expenses incurred
by the Indemnitee in connection with the investigation, defense, settlement or
appeal of any Proceeding to which the Indemnitee is a party or is threatened to
be made a party by reason of the fact that the Indemnitee is or was an Agent of
the Company or by reason of anything done or not done by him or her in any such
capacity. The Indemnitee hereby undertakes to repay such amounts advanced only
if, and to the extent that, it shall ultimately be determined that the
Indemnitee is not entitled to be indemnified by the Company under the provisions
of this Agreement, the Company’s Bylaws or the GCL. The advances to be made
hereunder shall be paid by the Company to the Indemnitee or directly to a third
party designated in writing by the Indemnitee within twenty (20) days following
delivery of a written request therefor by the Indemnitee to the Company.
               (b) Exception. Notwithstanding the foregoing provisions of this
Section 7, the Company shall not be obligated to advance any Expenses to the
Indemnitee if: (i) those members of the Board consisting of directors who were
not parties to the Proceeding for which a claim is

5



--------------------------------------------------------------------------------



 



made under this Agreement, even though less than a quorum or (ii) independent
legal counsel, selected by the Indemnitee, and approved by the Board, which
approval may not be unreasonably withheld, by written legal opinion, or (iii) a
panel of arbitrators (one of whom is selected by the Company, another of whom is
selected by the Indemnitee and the last of whom is selected by the first two
arbitrators so selected), determines in good faith, within thirty (30) days of
the Indemnitee’s request to be advanced Expenses, that the facts known to them
at the time such determination is made demonstrate clearly and convincingly that
the Indemnitee acted in bad faith. If such a determination is made, the
Indemnitee may have such decision reviewed in the manner set forth in Section
9(d) hereof, with all references therein to “indemnification” being deemed to
refer to “advancement of Expenses,” and the burden of proof shall be on the
Company to demonstrate clearly and convincingly that, based on the facts known
at the time, the Indemnitee acted in bad faith.
     8. Notice and Other Indemnification Procedures.
               (a) Notification. Promptly after receipt by the Indemnitee of
notice of the commencement of or the threat of commencement of any Proceeding,
the Indemnitee shall, if the Indemnitee believes that indemnification with
respect thereto may be sought from the Company under this Agreement, notify the
Company of the commencement or threat of commencement thereof. The failure to
promptly notify the Company of the commencement of, or the threat of
commencement of, any Proceeding, or the Indemnitee’s request for indemnification
will not relieve the Company from any obligation that it may have to the
Indemnitee hereunder, except to the extent that the Company is materially
prejudiced in its defense of such Proceeding as a result of such failure.
               (b) Insurance and Other Matters. If, at the time of the receipt
of a notice of the commencement of a Proceeding pursuant to Section 8(a) above,
the Company has D&O Insurance in effect, the Company shall give prompt notice of
the commencement of such Proceeding to the issuers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all reasonable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such D&O Insurance policies.
               (c) Assumption of Defense. In the event the Company shall be
obligated to advance the Expenses for any Proceeding against the Indemnitee, the
Company, if deemed appropriate by the Company, shall be entitled to assume the
defense of such Proceeding as provided herein. Following delivery of written
notice to the Indemnitee of the Company’s election to assume the defense of such
Proceeding, the approval by the Indemnitee (which approval shall not be
unreasonably withheld) of counsel designated by the Company and the retention of
such counsel by the Company, the Company will not be liable to the Indemnitee
under this Agreement for any fees and expenses of counsel subsequently incurred
by the Indemnitee with respect to the same Proceeding. If (A) the employment of
counsel by the Indemnitee has been previously authorized by the Company, (B) the
Indemnitee shall have notified the Board in writing that the Indemnitee has
reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of any such defense, or (C) the
Company fails to employ counsel to assume the defense of such Proceeding, the
fees and expenses of the Indemnitee’s counsel shall be subject to
indemnification and/or advancement

6



--------------------------------------------------------------------------------



 



pursuant to the terms of this Agreement. Nothing herein shall prevent the
Indemnitee from employing counsel for any such Proceeding at the Indemnitee’s
expense.
     9. Determination of Right to Indemnification.
               (a) Success on the Merits. To the extent the Indemnitee has been
successful on the merits or otherwise in defense of any Proceeding referred to
in Section 3(a) or 3(b) of this Agreement or in the defense of any claim, issue
or matter described therein, the Company shall indemnify the Indemnitee against
Expenses actually and reasonably incurred by him or her in connection therewith.
               (b) Right to Indemnification in Other Situations. In the event
that Section 9(a) is inapplicable, the Company shall also indemnify the
Indemnitee if he or she has not failed to meet the applicable standard of
conduct for indemnification.
               (c) Forum. The Indemnitee shall be entitled to select the forum
in which determination of whether or not the Indemnitee has met the applicable
standard of conduct will be made from among the following, except that the
Indemnitee can select the forum consisting of the stockholders of the Company
only with the approval of the Company:
                    (1) Those members of the Board consisting of directors who
are not parties to the Proceeding for which indemnification is being sought,
even though less than a quorum;
                    (2) The stockholders of the Company;
                    (3) Independent legal counsel selected by the Indemnitee,
and approved by the Board, which approval may not be unreasonably withheld,
which counsel shall make such determination in a written opinion; or
                    (4) A panel of three arbitrators, one of whom is selected by
the Company, another of whom is selected by the Indemnitee and the last of whom
is selected by the first two arbitrators so selected.
The selected forum shall be referred to herein as the “Reviewing Party”.
As soon as practicable, and in no event later than 30 days after written notice
of the Indemnitee’s choice of forum pursuant to Section 9(c) above, the Company
and the Indemnitee shall each submit to the Reviewing Party such information as
they believe is appropriate for the Reviewing Party to consider.
               (d) Delaware Court of Chancery. Notwithstanding a final
determination by any Reviewing Party that the Indemnitee is not entitled to
indemnification with respect to a specific Proceeding, the Indemnitee shall have
the right to apply to the Court of Chancery of Delaware, the court in which that
Proceeding is or was pending or any other court of competent jurisdiction, for
the purpose of enforcing the Indemnitee’s right to indemnification pursuant to
this Agreement.

7



--------------------------------------------------------------------------------



 



               (e) Expenses. Notwithstanding any other provision of this
Agreement to the contrary, the Company shall indemnify the Indemnitee against
all Expenses incurred by the Indemnitee in connection with any hearing or
Proceeding under this Section 9 involving the Indemnitee and against all
Expenses incurred by the Indemnitee in connection with any other Proceeding
between the Company and the Indemnitee involving the interpretation or
enforcement of the rights of the Indemnitee under this Agreement unless a court
of competent jurisdiction finds that each of the material claims and/or defenses
of the Indemnitee in any such Proceeding was frivolous or not made in good
faith.
     10. Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement under
the following circumstances:
               (a) Claims Initiated by Indemnitee. To indemnify or advance
Expenses to the Indemnitee with respect to Proceedings or claims initiated or
brought voluntarily by the Indemnitee and not by way of defense, except with
respect to (1) Proceedings brought to establish or enforce a right to
indemnification under this Agreement, any other statute or law, as permitted
under Section 145, or otherwise, and (2) Proceedings brought to discharge the
Indemnitee’s fiduciary responsibilities, whether under ERISA or otherwise, but
such indemnification or advancement of Expenses may be provided by the Company
in specific cases if the Board finds it to be appropriate; or
               (b) Unauthorized Settlements. To indemnify the Indemnitee under
this Agreement for any amounts paid in settlement of a Proceeding unless the
Company consents to such settlement, which consent shall not be unreasonably
withheld or delayed; or
               (c) Undeserved Personal Advantage. To indemnify the Indemnitee
under this Agreement for Other Liabilities from a Proceeding in which a court
enters a judgment concluding that the Indemnitee gained in fact a material
personal profit or advantage to which the Indemnitee is not entitled; or
               (d) Advance Expenses. To advance Expenses to the Indemnitee under
this Agreement for any Expenses incurred by the Indemnitee with respect to any
Proceeding brought by the Company against the Indemnitee for breach of the duty
of loyalty, an act or omission not in good faith or that involves intentional
misconduct or knowing violation of law, or a transaction from which the
Indemnitee gained an improper personal benefit.
               (e) 16(b) Actions. To indemnify the Indemnitee on account of any
suit in which judgment is rendered against the Indemnitee for an accounting of
profits made from the purchase or sale by the Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) of the Securities Exchange
Act of 1934 and amendments thereto or similar provisions of any federal, state
or local statutory law; or
               (f) Unlawful Indemnification. To indemnify the Indemnitee for
Other Liabilities if a final decision by a court having jurisdiction in the
matter shall determine that such indemnification is prohibited by law. Both the
Company and the Indemnitee acknowledge that in certain instances, federal law or
applicable public policy may prohibit the Company from

8



--------------------------------------------------------------------------------



 



indemnifying under this Agreement or otherwise a person serving the Company or a
Subsidiary or Affiliate of the Company as an Agent.
     11. Non-exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to acts or
omissions in his or her official capacity and to acts or omissions in another
capacity while occupying his or her position as an Agent of the Company, and the
Indemnitee’s rights hereunder shall continue after the Indemnitee has ceased
acting as an Agent of the Company and shall inure to the benefit of the heirs,
executors and administrators of the Indemnitee. If the Company and the
Indemnitee have previously entered into an Indemnity Agreement providing for
indemnification of the Indemnitee by the Company, the parties’ entry into this
Indemnification Agreement shall be deemed to amend and restate such Indemnity
Agreement to read in its entirety as, and to be superseded by, this
Indemnification Agreement.
     12. Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification and advancement of Expenses to the Indemnitee to the fullest
extent now or hereafter permitted by law, except as expressly prohibited herein.
     13. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 12 above.
     14. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) and except as expressly provided herein, no such waiver shall
constitute a continuing waiver.
     15. Successors and Assigns. The terms of this Agreement shall bind, and
shall inure to the benefit of, the successors and assigns of the parties hereto.
     16. Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipt is provided by the party to whom such
communication is delivered or (ii) if mailed by certified or registered mail
with postage prepaid, return receipt requested, on the signing by the recipient
of an acknowledgment of receipt form accompanying deliver through the U.S. mail,
(iii) personal service by a process server, or (iv) delivery to the recipient’s
address by overnight delivery (e.g. FedEx, UPS or DHL) or other commercial
delivery service. Addresses for notice to either party

9



--------------------------------------------------------------------------------



 



are as shown on the signature page of this Agreement, or as subsequently
modified by written notice complying with the provisions of this Section 16.
Delivery of communications to the Company with respect to this Agreement shall
be sent to the attention of the Company’s General Counsel.
     17. No Presumptions. For purposes of this Agreement, the termination of any
Proceeding, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law or otherwise.
In addition, neither the failure of the Company or a Reviewing Party to have
made a determination as to whether the Indemnitee has met any particular
standard of conduct or had any particular belief, nor an actual determination by
the Company or a Reviewing Party that the Indemnitee has not met such standard
of conduct or did not have such belief, prior to the commencement of Proceedings
by the Indemnitee to secure a judicial determination by exercising the
Indemnitee’s rights under Section 7 or 9(d) of this Agreement that the
Indemnitee should be indemnified under applicable law shall be a defense to the
Indemnitee’s claim or create a presumption that the Indemnitee has failed to
meet any particular standard of conduct or did not have any particular belief or
is not entitled to indemnification under applicable law or otherwise.
     18. Survival of Rights. The rights conferred on the Indemnitee by this
Agreement shall continue after the Indemnitee has ceased to serve the Company or
a Subsidiary or Affiliate of the Company as an Indemnifiable Person and shall
inure to the benefit of the Indemnitee’s heirs, executors and administrators.
     19. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all documents required and shall
do all acts that may be necessary to secure such rights and to enable the
Company effectively to bring suit to enforce such rights.
     20. Specific Performance. The parties recognize that if any provision of
this Agreement is violated by the Company, the Indemnitee may be without an
adequate remedy at law. Accordingly, in the event of any such violation, the
Indemnitee shall be entitled, if the Indemnitee so elects, to institute
Proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.
     21. Counterparts. This Agreement may be executed in counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.
     22. Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction of interpretation thereof.

10



--------------------------------------------------------------------------------



 



     23. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
with Delaware.
     24. Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or Proceeding which arises out of
or relates to this Agreement.
          The parties hereto have entered into this Indemnification Agreement
effective as of the date first above written.

                          SYMANTEC CORPORATION         Address:   20330 Stevens
Creek Blvd.             Cupertino, California 95014    
 
               
 
      By        
 
               
 
      Its        
 
               
 
                        INDEMNITEE:    
 
                             
 
               
 
  Address:                          
 
                             

11